Citation Nr: 1105835	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.

2.  Entitlement to service connection for heart disease, to 
include as due to herbicide exposure.

3.  Entitlement to an effective date earlier than November 4, 
2004 for the award of service connection and compensation for 
emotional instability with anxiety (claimed as posttraumatic 
stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1968 and from November 1970 to February 1974.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from an 
October 2005 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and 
from a November 2010 rating decision issued by the Appeals 
Management Center (AMC) in Washington, D.C.

In an April 2010 decision and remand, the Board found that new 
and material evidence had not been received to reopen entitlement 
to service connection for PTSD.  The Veteran appealed the denial 
of the claim to the Court of Appeals for Veterans Claims 
(Court).   In November 2010, the Court granted a Joint Motion for 
Remand filed by the parties, which requested that the portion of 
the April 2010 decision that denied reopening of the claim for 
service connection for PTSD be vacated and remanded.  A week 
later, the AMC issued a rating decision granting entitlement to 
service connection for emotional instability with anxiety 
(claimed as PTSD).  An initial 100 percent evaluation was 
assigned, effective November 4, 2004.  The grant of service 
connection with respect to the Veteran's psychiatric disability 
represents a full grant of the benefits previously on appeal, and 
this issue is no longer before the Board.  

The April 2010 Board decision also stayed the Veteran's claim for 
entitlement to service connection for heart disease.  On October 
13, 2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  The adjudication of 
all claims for service connection that could potentially be 
granted based on the planned new regulations, such as the 
Veteran's claim, was stayed beginning on November 20, 2009.  
Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) adding 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
75 Fed. Reg. 53,202-16 (August 31, 2010) (to be codified at 38 
C.F.R. § 3.309(e).  The Secretary issued a memorandum lifting the 
stay of appeals affected by the new herbicide-related 
presumptions on October 29, 2010, and the Board may now proceed 
with adjudication of the Veteran's claim for entitlement to 
service connection for heart disease. 

The issue of entitlement to a rating in excess of 10 percent for 
bilateral hearing loss was also remanded by the Board in April 
2010.  This issue has now returned to the Board for further 
appellate action.  

The issue of entitlement to an earlier effective date for the 
award of service connection and compensation for emotional 
instability with anxiety is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has manifested Level III 
hearing in the right ear and Level V hearing in the left ear. 

2.  The Veteran has been diagnosed with coronary artery disease 
and experienced a myocardial infarction in March 1996.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2010).

2.  The incurrence of ischemic heart disease, diagnosed as 
coronary artery disease, during service is presumed based on the 
Veteran's exposure to herbicides in the Republic of Vietnam.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010); 75 Fed. Reg. 53,202-16 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for bilateral hearing loss was granted in a 
July 1974 rating decision with an initial noncompensable 
evaluation assigned effective February 26, 1974.  The current 10 
percent evaluation was granted in the October 2005 rating 
decision on appeal, effective November 4, 2004.  The Veteran 
contends that an increased rating is warranted for his hearing 
loss. 

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the Rating Schedule establishes eleven 
(11) auditory acuity levels, designated from Level I, for 
essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

When the pure tone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or 
when the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

In response to his claim for an increased rating, the Veteran was 
provided a VA audiological examination in March 2005.  At that 
time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
55
LEFT
30
35
35
65
65

The average loss was 43 decibels on the right and 50 decibels on 
the left.  Speech audiometry revealed speech recognition ability 
of 76 percent in the right ear and 68 percent in the left ear.  
The audiologist diagnosed mild to moderate sensorineural hearing 
loss for the right ear and a mild to moderately severe 
sensorineural hearing loss for the left ear.

A second VA audiological examination was provided in June 2010.  
The Veteran reported experiencing worsening hearing with the 
onset of tinnitus approximately one year prior.  The audiogram 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
60
LEFT
20
20
30
55
65

The average loss was 40 decibels on the right and 43 decibels on 
the left.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and 90 percent in the left ear.

In this case, the VA examination results do not reveal puretone 
thresholds meeting the definition of an exceptional pattern of 
hearing impairment for either ear under 38 C.F.R. § 4.86.

With respect to the right ear, the Veteran's most severe hearing 
loss was demonstrated at the March 2005 VA examination when he 
manifested a puretone threshold average of 43 decibels and a 
speech recognition score 76 percent.  The Veteran's right ear 
hearing impairment therefore translates to Level III hearing 
using Table VI.  With respect to the left ear, the Veteran 
manifested a puretone threshold average of 50 decibels at the 
March 2005 VA examination with a speech recognition score of 68 
percent.  Thus, the left ear hearing impairment translates to 
Level V hearing using Table VI.  Level III hearing impairment in 
one ear with Level V hearing in the other ear translates to a 10 
percent evaluation under the applicable criteria.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  Accordingly, a schedular rating in 
excess of 10 percent is not warranted at anytime during the 
claims period.  

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extraschedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's hearing loss is manifested 
by decreased hearing acuity and this manifestation is 
specifically contemplated in the rating criteria.  The Board is 
also cognizant of the holding in Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  In that decision, the Court noted that, unlike 
the rating schedule for hearing loss, the extraschedular 
provisions did not rely exclusively on objective test results to 
determine whether referral for an extraschedular rating was 
warranted.  The Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report.  Id. at 455.

In the present case, the Veteran has not provided any details 
regarding the specifics of his hearing loss.  The June 2010 VA 
examiner inquired as to any subjective complaints, and the 
Veteran merely replied that his hearing had worsened and he had 
experienced the onset of nonservice-connected tinnitus.  The 
Board has considered the evidence of record in light of Martinak 
and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not 
find that the Veteran has described functional effects that are 
"exceptional" or not otherwise contemplated by the currently 
assigned noncompensable rating.  Rather, his description of 
difficulties with hearing is consistent with the degree of 
disability addressed by such an evaluation.  The rating criteria 
are therefore adequate to evaluate the Veteran's disability and 
referral for consideration of an extra-schedular rating is not 
warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to service-connected hearing loss.  
There is no medical evidence that the Veteran's hearing loss has 
interfered with his employment, and the Veteran has not stated 
that he has lost any time from work or is unable to perform his 
duties due to service-connected hearing loss.  Therefore, remand 
or referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the service-connected hearing 
loss.


Service Connection Claim

The Veteran contends that service connection is warranted for 
heart disease.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Records of VA and private treatment establish that the Veteran 
experienced a small anteroapical myocardial infarction in March 
1996.  A nuclear stress test in 1997 showed a small apical 
ischemic area with normal LV systolic functioning, and the 
Veteran has continued to undergo follow-up stress tests and 
treatment for mild coronary artery disease (CAD).  Recent records 
of treatment from various VA Medical Centers (VAMCs) show that 
the Veteran's CAD has been consistently characterized as stable 
and asymptomatic.  

The Board finds that service connection is warranted for the 
Veteran's diagnosed CAD as a result of exposure to Agent Orange 
and other herbicides during service in Vietnam.  For purposes of 
establishing service connection for a disability resulting from 
exposure to a herbicide agent, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed to 
have been exposed during such service to a herbicide agent, 
absent affirmative evidence to the contrary demonstrating that 
the veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except for chloracne 
or other acneform disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2010).  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease (including, but 
not limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina) to the list of 
diseases associated with exposure to certain herbicide agents.  
75 Fed. Reg. 53,202-16 (August 31, 2010) (to be codified at 38 
C.F.R. § 3.309(e).

The Veteran's service records confirm his service in Vietnam and 
his exposure to herbicides is therefore presumed.  See 38 
U.S.C.A. § 1116(f).  In addition, he has been diagnosed with CAD 
during the claims period.  The Board also finds that this 
disability has manifested to a degree of at least a 10 percent 
since service, as the Veteran experienced a myocardial infarction 
in March 1996.  Under Diagnostic Code 7006, a total disability 
rating is assigned for three months following a myocardial 
infarction.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2010).

Service connection is therefore warranted for the Veteran's CAD, 
e.g. ischemic heart disease, as this disability is presumed to 
have been incurred during active duty service based on the 
Veteran's exposure to herbicides during service in Vietnam.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA regarding the claim 
for service connection for heart disease.  To the extent that 
there may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  

With respect to the claim for an increased rating, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished 
to the Veteran in a December 2004 letter.  While he has not 
received specific information regarding the disability rating and 
effective date elements of his claim (as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the claim 
is being denied and no disability rating or effective date will 
be assigned.  Therefore, the Veteran is not prejudiced by the 
lack of notice on these elements of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including service treatment records, 
records of VA treatment, and private medical records.  

The Board also finds that VA has complied with the April 2010 
remand orders of the Board.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In response to the Board's remand, the 
Veteran was provided a June 2010 VA examination to determine the 
severity of his hearing loss.  The case was then readjudicated in 
a November 2010 supplemental statement of the case.  Therefore, 
VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.

Entitlement to service connection for heart disease, diagnosed as 
CAD, is granted.


REMAND

In December 2010, the Veteran filed a notice of disagreement with 
a November 2010 rating decision granting entitlement to service 
connection for emotional instability with anxiety (claimed as 
PTSD), effective November 4, 2004.  The Veteran has not been 
provided a statement of the case in response to the notice of 
disagreement, and a remand is required for the issuance of a 
statement of the case on this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Issue a statement of the case to the 
appellant and his representative on the 
issue of entitlement to an effective date 
earlier than November 4, 2004 for the award 
of service connection and compensation for 
emotional instability with anxiety (claimed 
as PTSD).  The Veteran should also be 
informed of the requirements to perfect an 
appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with 
respect to this matter, the RO or the AMC 
should ensure that any indicated development 
is completed before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


